STATEMENT OF ADDITIONAL INFORMATION April 29, 2016, as revised or amended June 30, 2016, August 31, 2016, March 1, 2017 and March 31, 2017 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares/DGAGX December 31 st August 31 st Class I/DGIGX Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28 th /29 th June 30 th Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30 th August 31 st Class C/DMBCX August 31 st Class I/DMBVX August 31 st Class Y/DMBYX August 31 st Class Z/DMBZX August 31 st Class T/DMOTX March 31 st Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th March 31 st Class C/PNYCX March 31 st Class I/DNYIX March 31 st Class Y/DNYYX March 31 st Class T/DNYTX March 31 st Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31 st March 1 st Class C/PGRCX March 1 st Class I/DPWRX March 1 st Class Y/DPRIX March 1 st Class T/DWWTX March 31 st Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30 th August 31 st Class C/PMCCX August 31 st Class I/DTCIX August 31 st Class Y/DPMYX August 31 st Class Z/DPMZX August 31 st Class T/DCTTX March 31 st Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30 th August 31 st Class C/PCMAX August 31 st Class Z/PMAZX August 31 st Class T/DMATX March 31 st GRP4-SAI-0317A Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30 th August 31 st Class C/PPACX August 31 s Class Z/DPENX August 31 st Class T/DPATX March 31 st General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30 th March 31 st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30 th March 31 st Class B/GSBXX Dreyfus Class/GGDXX General Treasury Securities Money Market Fund GTSMMF Class A/GTAXX November 30 th March 31 st Class B/GTBXX Dreyfus Class/GTFXX General Money Market Fund, Inc. GMMF Class A/GMMXX November 30 th March 31 st Class B/GMBXX Dreyfus Class/GMGXX General Municipal Money Market Funds, Inc. GMMMFI General Municipal Money Market Fund GMMMF Class A/GTMXX November 30 th March 31 st Class B/GBMXX General New York AMT-Free Municipal Money Market Fund GNYAFMMMF Class A/GNMXX November 30 th March 31 st Class B/GNYXX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year except that, for funds with fiscal years ended December 31 st and February 28 th /29 th , "last fiscal year" means the fiscal year immediately preceding the most recently completed fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-10 Manager's and Sub-Advisers' Compensation I-10 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-12 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-16 RATINGS OF MUNICIPAL OBLIGATIONS I-17 SECURITIES OF REGULAR BROKERS OR DEALERS I-17 COMMISSIONS I-18 PORTFOLIO TURNOVER VARIATION I-20 SHARE OWNERSHIP I-20 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-28 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-30 DIVIDENDS AND DISTRIBUTIONS II-32 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-32 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-33 SUB-ACCOUNTING FEES II-33 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-33 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-35 California II-35 General Information II-35 State Indebtedness and Other Obligations II-35 General Obligation Bonds II-35 Commercial Paper Program II-36 Bank Arrangements II-36 Lease-Revenue Debt II-36 Non-Recourse Debt II-36 Build America Bonds II-36 Tobacco Settlement Revenue Bonds II-36 Future Issuance Plans II-37 Cash Flow Borrowings and Management II-37 Ratings II-37 State Funds and Expenditures II-38 The Budget and Appropriations Process II-38 The State General Fund II-38 The Special Fund for Economic Uncertainties II-38 The Budget Stabilization Account II-38 Inter-Fund Borrowings II-38 State Expenditures II-39 State Appropriations Limit II-39 Pension Trusts II-39 Health and Human Services II-40 Health Care II-41 Local Governments II-41 Proposition 98 II-41 Constraints on the Budget Process II-41 State General Fund Revenues II-42 Special Fund Revenues II-43 State Economy and Finances II-43 Budget Risks II-43 Fiscal Year 2015-16 Budget II-43 Fiscal Year 2016-17 Budget II-43 Litigation II-44 Actions Challenging Cap and Trade Program Auctions II-44 Action Challenging School Financing II-44 Actions Challenging Statutes That Reformed California Redevelopment Law II-44 Tax Refund Cases II-44 Environmental Matters II-45 Action Regarding Special Education II-45 Prison Healthcare Reform II-46 High-Speed Rail Litigation II-46 Actions Regarding State Mandates II-46 Connecticut II-46 General Information II-46 State Finances II-47 Fiscal Accountability Reports II-47 Consensus Revenue Estimates II-47 Budget Reserve Fund II-47 Budget for Fiscal Years 2014 and 2015 II-47 Budget for Fiscal Year 2016 and 2017 II-48 Midterm Budget Update II-48 Fiscal Year 2018 and 2019 Budget II-49 State Indebtedness II-49 Direct General Obligation Debt II-49 Ratings II-50 Transportation Fund and Debt II-50 Other Special Revenue Funds and Debt II-50 Contingent Liability Debt II-51 Assistance to Municipalities II-51 School Construction Grant Commitments II-51 Other Contingent Liabilities II-52 Pension and Retirement Systems II-52 State Employees' Retirement Fund II-52 Teachers' Retirement Fund II-52 Social Security and Other Post-Employment Benefits II-52 Litigation II-53 Massachusetts II-55 General Information II-55 Commonwealth Finances II-55 Cash Flow II-55 Fiscal Year 2016 II-56 Fiscal Year 2017 II-56 Commonwealth Revenues II-57 Federal and Other Non-Tax Revenues II-57 Commonwealth Expenditures II-59 Commonwealth Financial Support for Local Governments II-59 Medicaid II-59 Other Health and Human Services II-59 Commonwealth Pension Obligations II-59 Higher Education II-60 Capital Spending II-60 Massachusetts Bay Transportation Authority II-60 Commonwealth Indebtedness II-61 General Authority to Borrow II-61 General Obligation Debt II-61 Special Obligation Debt II-62 Litigation II-63 Programs and Services II-63 Medicaid Audits and Regulatory Reviews II-64 Environmental Matters II-65 Taxes and Other Revenues II-65 Other Litigation II-66 New York II-67 Economic Trends II-67 U.S. Economy II-67 State Economy II-67 The City of New York II-68 Other Localities II-68 Special Considerations II-68 State Finances II-70 Prior Fiscal Year Results II-70 Fiscal Year 2016-17 Enacted Budget Financial Plan II-70 Cash Position II-71 State Indebtedness General II-71 Limitations on State-Supported Debt II-71 State-Supported Debt II-72 Ratings II-73 Fiscal Year 2016-17 State Supported Borrowing Plan II-73 Pension and Retirement Systems II-73 Litigation and Arbitration—General II-75 Real Property Claims II-75 Medicaid Nursing Home Rate Methodology II-76 School Aid II-77 Family Assistance II-78 Insurance Department Assessments II-78 Canal System Financing II-78 Pennsylvania II-79 General Information II-79 Description of Funds II-79 Revenues II-80 Expenditures II-81 Education II-81 Public Health and Human Services II-81 Transportation II-81 Financial Performance II-82 Fiscal Year 2016 Financial Results (Budgetary Basis) II-82 Fiscal Year 2017 Budget II-82 Motor License Fund—Fiscal Years 2016-2017 II-83 State Lottery Fund—Fiscal Years 2016-2017 II-83 Commonwealth Indebtedness II-83 Ratings II-84 Unemployment Compensation II-84 Pensions and Retirement Systems II-85 Litigation II-85 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Dreyfus TeleTransfer Privilege (not applicable to Class T shares) III-2 Reopening an Account (not applicable to Class T shares) III-2 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Information Relating to Purchase Orders (money market funds only) III-7 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-8 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-8 Redemption Fee III-9 Contingent Deferred Sales Charge—Multi-Class Funds III-9 Class C III-9 Waiver of CDSC III-10 Redemption Through an Authorized Entity III-10 Checkwriting Privilege III-10 Wire Redemption Privilege III-11 Redemption through Compatible Computer Facilities III-11 Dreyfus TeleTransfer Privilege III-11 Reinvestment Privilege III-12 Share Certificates; Medallion Signature Guarantees III-12 Share Certificates III-12 Medallion Signature Guarantees III-12 Redemption Commitment III-12 Suspension of Redemptions III-12 Fund Liquidation (money market funds only) III-12 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-13 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-13 Fund Exchanges III-13 Class A or Class shares of a Multi-Class Fund III-15 Shares Received by Exchange From Class B Shares III-15 Class Y Shares III-15 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-15 Dreyfus Auto-Exchange Privilege III-15 Dreyfus Automatic Asset Builder ® III-16 Dreyfus Government Direct Deposit Privilege III-16 Dreyfus Payroll Savings Plan III-16 Dreyfus Dividend Options III-16 Dreyfus Dividend Sweep III-16 Dreyfus Dividend ACH III-16 Dreyfus Automatic Withdrawal Plan III-16 Letter of Intent ¾ Class A Shares III-17 Retirement Plans and IRAs III-18 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-18 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-18 All Funds other than Money Market Funds III-19 Equity Securities III-19 Common Stock III-19 Preferred Stock III-19 Convertible Securities III-20 Warrants III-21 IPOs III-21 Fixed-Income Securities III-21 U.S. Government Securities III-22 Corporate Debt Securities III-23 Ratings of Securities; Unrated Securities III-23 High Yield and Lower-Rated Securities III-24 Zero Coupon, Pay-In-Kind and Step-Up Securities III-25 Inflation-Indexed Securities III-26 Variable and Floating Rate Securities III-26 Loans III-27 Participation Interests and Assignments III-29 Mortgage-Related Securities III-30 Asset-Backed Securities III-34 Collateralized Debt Obligations III-35 Municipal Securities III-35 Taxable Investments (municipal or other tax-exempt funds only) III-40 Funding Agreements III-41 Real Estate Investment Trusts (REITs) III-41 Money Market Instruments III-41 Bank Obligations III-41 Repurchase Agreements III-41 Commercial Paper III-41 Foreign Securities III-42 Emerging Markets III-43 Certain Asian Emerging Market Countries III-44 Investing in Russia and other Eastern European Countries III-45 Depositary Receipts and New York Shares III-45 Sovereign Debt Obligations III-46 Eurodollar and Yankee Dollar Investments III-47 Investment Companies III-47 Private Investment Funds III-48 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-48 Exchange-Traded Notes III-49 Master Limited Partnerships (MLPs) III-49 MLP Common Units III-50 MLP Subordinated Units III-50 MLP Convertible Subordinated Units III-50 MLP Preferred Units III-51 MLP General Partner Interests III-51 MLP Debt Securities III-51 Equity and Debt Securities Issued by Affiliates of MLPs III-51 MLP I-Shares III-51 PIPEs III-52 Derivatives III-52 Risks III-52 CPO Funds III-53 Specific Types of Derivatives III-54 Foreign Currency Transactions III-61 Commodities III-62 Short-Selling III-63 Lending Portfolio Securities III-63 Borrowing Money III-64 Borrowing Money for Leverage III-64 Reverse Repurchase Agreements III-64 Forward Commitments III-64 Forward Roll Transactions III-65 Illiquid Securities III-65 Illiquid Securities Generally III-65 Section 4(2) Paper and Rule 144A Securities III-65 Non-Diversified Status III-66 Cyber Security Risk III-66 Investments in the Technology Sector III-66 Investments in the Real Estate Sector III-67 Investments in the Infrastructure Sector III-67 Investments in the Natural Resources Sector III-68 Money Market Funds III-68 Ratings of Securities III-68 Treasury Securities III-68 U.S. Government Securities III-69 Repurchase Agreements III-69 Bank Obligations III-70 Bank Securities III-71 Floating and Variable Rate Obligations III-71 Participation Interests III-71 Asset-Backed Securities III-71 Commercial Paper III-71 Investment Companies III-71 Foreign Securities III-71 Municipal Securities III-72 Derivative Products III-72 Stand-By Commitments III-72 Taxable Investments (municipal or other tax-exempt funds only) III-72 Illiquid Securities III-72 Borrowing Money III-72 Reverse Repurchase Agreements III-73 Forward Commitments III-73 Interfund Borrowing and Lending Program III-73 Lending Portfolio Securities III-73 RATING CATEGORIES III-73 S&P III-73 Long-Term Issue Credit Ratings III-73 Short-Term Issue Credit Ratings III-74 Municipal Short-Term Note Ratings Definitions III-75 Moody's III-75 Long-Term Obligation Ratings and Definitions III-75 Short-Term Ratings III-76 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-76 Fitch III-77 Corporate Finance Obligations — Long-Term Rating Scales III-77 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-78 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-78 DBRS III-79 Long Term Obligations III-79 Commercial Paper and Short Term Debt III-80 ADDITIONAL INFORMATION ABOUT THE BOARDS III-80 Boards' Oversight Role in Management III-80 Board Composition and Leadership Structure III-81 Additional Information About the Boards and their Committees III-81 MANAGEMENT ARRANGEMENTS III-81 The Manager III-81 Sub-Advisers III-82 Portfolio Allocation Manager III-83 Portfolio Managers and Portfolio Manager Compensation III-83 Certain Conflicts of Interest with Other Accounts III-90 Code of Ethics III-91 Distributor III-92 Transfer and Dividend Disbursing Agent and Custodian III-93 Annual Anti-Money Laundering Program Review III-93 Funds' Compliance Policies and Procedures III-93 Combined Prospectuses III-93 Escheatment III-93 DETERMINATION OF NAV III-94 Valuation of Portfolio Securities (funds other than Retail and Government MMFs) III-94 Valuation of Portfolio Securities (Retail and Government MMFs only) III-95 Calculation of NAV III-95 Expense Allocations III-95 NYSE and Transfer Agent Closings III-96 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-96 Funds other than Money Market Funds III-96 Money Market Funds III-96 TAXATION III-97 Taxation of the Funds (Funds other than the MLP Fund) III-97 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-99 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-100 PFICs III-102 Non-U.S. Taxes (Funds other than the MLP Fund) III-102 Foreign Currency Transactions III-103 Financial Products III-103 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-103 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-103 Inflation-Indexed Treasury Securities III-104 Certain Higher-Risk and High Yield Securities III-104 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-104 Investing in Mortgage Entities (Funds other than the MLP Fund) III-105 Fund Subsidiary (Dynamic Total Return Fund only) III-106 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-106 Backup Withholding III-106 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-106 Federal Income Taxation of the MLP Fund III-108 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-109 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-110 The Hiring Incentives to Restore Employment Act III-111 Possible Legislative Changes III-112 Other Tax Matters III-112 PORTFOLIO TRANSACTIONS III-112 Trading the Funds' Portfolio Securities III-113 Soft Dollars III-115 IPO Allocations III-116 DISCLOSURE OF PORTFOLIO HOLDINGS III-116 Policy III-116 Disclosure of Portfolio Holdings III-116 Disclosure of Portfolio Characteristics III-116 Distribution of Portfolio Holdings III-117 CCO Approvals; Board Reporting III-117 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-118 Proxy Voting By Dreyfus III-118 Summary of BNY Mellon's Proxy Voting Guidelines III-119 Voting Proxies of Designated BHCs III-126 Summary of the ISS Guidelines III-127 ISS Global Voting Principles III-127 Accountability III-127 Stewardship III-127 Independence III-128 Transparency III-128 Regional Policy and Principles – Americas III-128 Regional Policy and Principles – Europe, Middle East and Africa III-132 Regional Policy and Principles – Asia-Pacific III-133 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-138 Massachusetts Business Trusts III-138 Fund Shares and Voting Rights III-139 GLOSSARY III-139 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) Francine J. Bovich Board Member Trustee, The Bradley Trusts, private trust funds (2011 - present) Annaly Capital Management, Inc., Director (2014 - present) Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law (1983 - present) N/A Diane Dunst Board Member President of Huntting House Antiques (1999 - present) N/A Nathan Leventhal Board Member President Emeritus of the Lincoln Center for the Performing Arts (2001 - present) Chairman of the Avery Fisher Artist Program (1997 - 2014) Commissioner, NYC. Planning Commission (2007 - 2011) Movado Group, Inc., Director (2003 - present) I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin Board Member Co-Chair, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present; served as a board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 - 2012) N/A 1 Each of the board members serves on the board's audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF 1995 2012 1990 2007 1989 2012 DBMMF 1995 2012 2007 1994 2007 2012 DMBOF 1995 2012 1990 2007 1989 2012 DNYAFMBF 1995 2012 1990 2007 1989 2012 DPWGF 1995 2012 1990 2007 1989 2012 DSMBF 1995 2012 1990 2007 1989 2012 GCMMMF 1995 2012 1990 2007 1989 2012 GGSMMFI 1995 2012 1990 2007 1989 2012 GMMF 1995 2012 1990 2007 1989 2012 GMMMFI 1995 2012 1990 2007 1989 2012 GNYAFMMMF 1995 2012 1990 2007 1989 2012 Each board member, with the exception of Ms. Bovich, has been a Dreyfus Family of Funds board member for over twenty years. Ms. Bovich has been in the asset management business for 40 years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the boards believe has prepared them to be effective board members. The boards believe that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the boards believe that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; each board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's I-2 educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the boards for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the boards' nominating committees contains certain other factors considered by the committees in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the boards have significant experience advising funds and fund board members. The boards and their committees have the ability to engage other experts as appropriate. The boards evaluate their performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 20 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich serves as a Trustee for The Bradley Trusts, private trust funds, and as a Director of Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College’s endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Peggy C. Davis – Ms. Davis currently serves as the John S. R. Shad Professor of Lawyering and Ethics at New York University School of Law as a writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training. Prior to joining the university's faculty in 1983, Ms. Davis served as a Judge of the Family Court of the State of New York. Before her appointment to the bench, she practiced law for ten years in both the commercial and public interest sectors. Ms. Davis also has served as Chair of the Board of the Russell Sage Foundation. · Diane Dunst – Ms. Dunst is President and Founder of Huntting House Antiques, a dealer in 18 th and 19 th mid-century English and French antiques. Prior to founding Huntting House Antiques, Ms. Dunst worked in the publishing and advertising industries for more than 30 years, serving as Director of Marketing and Promotion of Lear's Magazine and Manager of Marketing and Promotion at ELLE , and holding various editorial positions at Scholastic, Inc. and Seventeen and marketing positions at BBDO Worldwide, Inc. In addition, Ms. Dunst serves as a member of the advisory board of Bridges , Memorial Sloan-Kettering Cancer Center's quarterly newsletter for cancer survivors. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus. I-3 · Robin A. Melvin – Since 2014, Ms. Melvin has served as Co-Chair of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013. Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DAF 4 0 0 0 0 DBMMF 4 0 1 0 0 DMBOF 4 0 1 0 0 DNYAFMBF 4 0 1 0 0 DPWGF 4 0 1 0 0 DSMBF 4 0 1 0 0 GCMMMF 4 0 1 0 0 GGSMMFI 4 0 1 0 0 GMMF 4 0 1 0 0 GMMMFI 4 0 1 0 0 GNYAFMMMF 4 0 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds, in each case as of December 31, 2016. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF None None $10,001-$50,000 $1-$10,000 $10,001-$50,000 $10,001-$50,000 DBMMF None None None None None None DMBOF None None None None None None DNYAFMBF None None None None Over $100,000 None DSMBF None None None None None None DWGF None None None $1-$10,000 None None GCMMMF None None None None None None GGSMMF None None None None None None GTSMMF None None None None None None GMMF None None None None None None GMMMF None None None None None None GNYAFMMMF None None None None None None Aggregate holdings in the Dreyfus Family of Funds Over $100,000 None Over $100,000 $1-$10,000 Over $100,000 Over $100,000 I-4 See "Share Ownership" below for information on the shareholdings of each fund by board members and officers as a group. As of December 31, 2016, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2016, were as follows: † Board Members Fund Joseph S. DiMartino * Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF $28,432 $22,746 $22,746 $22,746 $22,746 $22,746 DBMMF $1,485 $1,202 $1,202 $1,202 $1,202 $1,202 DMBOF $2,815 $2,290 $2,369 $2,474 $2,294 $2,285 DNYAFMBF $3,293 $2,672 $2,753 $2,861 $2,677 $2,668 DPWGF $4,595 $3,730 $3,847 $4,003 $3,736 $3,723 DSMBF $4,355 $3,542 $3,664 $3,826 $3,549 $3,535 GCMMMF $1,367 $1,112 $1,149 $1,198 $1,114 $1,110 GGSMMFI $39,482 $32,034 $32,957 $34,186 $32,084 $31,979 GMMF $120,287 $97,692 $100,784 $104,898 $97,862 $97,509 GMMMFI $9,665 $7,852 $8,108 $8,449 $7,866 $7,837 GNYAFMMMF $2,024 $1,645 $1,698 $1,769 $1,648 $1,642 Total compensation from the funds and fund complex † (**) $1,175,810 $621,148 (79) $377,148 (50) $182,148 $424,648 $757,148 (110) Emeritus Board Members Fund Clifford L. Alexander Ernest Kafka Jay I. Meltzer Daniel Rose Sander Vanocur DAF $9,222 $10,353 $8,325 $8,325 $8,325 DBMMF $548 $548 $442 $442 $442 DMBOF $1,096 $1,096 $883 $883 $883 DNYAFMBF $1,245 $1,245 $1,027 $1,027 $1,027 DPWGF $1,737 $1,737 $1,424 $1,424 $1,424 DSMBF $1,696 $1,696 $1,366 $1,366 $1,366 GCMMMF $519 $519 $427 $427 $427 GGSMMFI $14,939 $14,939 $12,397 $12,397 $12,397 I-5 Emeritus Board Members Fund Clifford L. Alexander Ernest Kafka Jay I. Meltzer Daniel Rose Sander Vanocur GMMF $45,524 $45,524 $37,637 $37,637 $37,637 GMMMFI $3,660 $3,660 $3,027 $3,027 $3,027 GNYAFMMMF $767 $767 $634 $634 $634 Total compensation from the funds and fund complex † ( ** ) $179,750 $78,000 $64,250 $109,250 $109,250 † Amounts shown do not include expenses reimbursed to board members for attending board meetings. * Amounts shown do not include the costs of office space and related parking, office supplies, secretarial services and health benefits for the Chairman of the Boards and health benefits for the Chairman’s spouse, which also are paid by the funds (also allocated based on net assets). The amount paid by each fund in 2016 ranged from $159 to $15,365 ($28,130 for all funds). ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2016. OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of Dreyfus; Chairman of the Transfer Agent and Chief Executive Officer and director of the Distributor since August 2016 64 (135) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 65 (160) Bennett A. MacDougall Chief Legal Officer Chief Legal Officer of Dreyfus and Associate General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. 65 (160) Janette E. Farragher Vice President and Secretary Associate General Counsel of BNY Mellon 65 (160) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon and Secretary of the Manager 65 (160) I-6 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 65 (160) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 65 (160) Maureen E. Kane Vice President and Assistant Secretary Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management 65 (160) Sarah S. Kelleher 1975 Vice President and Assistant Secretary 2014 Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 65 (160) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 65 (160) Natalya Zelensky Vice President and Assistant Secretary Counsel and Vice President of BNY Mellon since May 2016; Attorney at Wildermuth Endowment Strategy Fund/Wildermuth Advisory, LLC from November 2015 until May 2016; Assistant General Counsel at RCS Advisory Services from July 2014 until November 2015; Associate at Sutherland, Asbill & Brennan from January 2013 until January 2014; Associate at K&L Gates from October 2011 until January 2013. 65 (160) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager 65 (160) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 65 (160) Robert S. Robol Assistant Treasurer 1 Senior Accounting Manager of the Manager 65 (160) I-7 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 65 (160) Robert Svagna Assistant Treasurer 2 Senior Accounting Manager – Fixed Income and Equity Funds of the Manager 65 (160) Caridad M. Carosella 1968 Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; and from January 2012 to May 2015, AML Surveillance Officer of the Distributor. 60 (155) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 65 (160) 1. For DAF only. For DBMMF, GCMMMF, GGSMMF, GMMF and GNYAFMMMF, since 2003 and, for the other funds, since 2005. 2. For DAF, DNYAFMBF and DPWGF only. For DBMMF, since 2003 and, for the other funds, since 2005. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DAF N/A DMBOF N/A DNYAFMBF Jeffrey Burger DWGF N/A DCTF N/A DMAF Jeffrey Burger DPAF N/A I-8 The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, except if otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Daniel Barton 3 $948.0M N/A N/A N/A N/A Jeffrey Burger 10 $4.6B 1 $299.7M 330 $954.6M Thomas Casey 9 $4.5B N/ A N/A 340 $6.37B Catherine Crain 5 $3.4B N/A N/A 103 $4.2B Gentry Lee 7 $4.0B 9 $1.2B 103 $6.6B Daniel Rabasco 11 $5.4B 4 $1.5B 12 $1.64B Fayez Sarofim 7 $4.0B 9 $1.2B 328 $12.9B Christopher Sarofim 5 $3.4B N/A N/A 12 $2.8B Charles Sheedy 5 $3.4B 8 $1.2B 47 $1.4B The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Daniel Barton None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Catherine Crain None N/A N/A Gentry Lee None N/A N/A Daniel Rabasco None N/A N/A Fayez Sarofim None N/A N/A Christopher Sarofim None N/A N/A Charles Sheedy None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, except if otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Daniel Barton DCTF None Jeffrey Burger DCTF None DMAF None DMBOF None Thomas Casey DMAF None DNYAFMBF None DPAF None Catherine Crain DAF $1 - $50,000 DWGF $1 - $50,000 I-9 Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Gentry Lee DAF $1 - $50,000 DWGF $1 - $50,000 Daniel Rabasco DMAF None DMBOF None DPAF None DNYAFMBF None Fayez Sarofim DAF Over $100,000 DWGF Over $100,000 Christopher Sarofim DAF $50,001 - $100,000 DWGF $50,001 - $100,000 Charles Sheedy DAF Over $100,000 DWGF Over $100,000 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES Manager's and Sub-Advisers' Compensation For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: 2016 Fiscal Year 2015 Fiscal Year 2014 Fiscal Year Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DBMMF $988,481 $988,481 $0 $1,154,836 $1,154,836 $0 $1,366,964 $1,366,964 $0 DMBOF $2,224,062 $0 $2,224,062 $2,322,508 $0 $2,322,508 $2,370,322 $0 $2,370,322 DCTF $1,571,946 $0 $1,571,946 $1,664,502 $0 $1,664,502 $1,817,263 $0 $1,817,263 DMAF $978,133 $0 $978,133 $1,012,344 $0 $1,012,344 $1,055,812 $0 $1,055,812 DPAF $890,020 $0 $890,020 $913,475 $0 $913,475 $961,760 $0 $961,760 DWGF $4,494,327 $0 $4,494,327 $5,023,628 $0 $5,023,628 $5,145,751 $0 $5,145,751 DNYAFMBF $2,337,238 $0 $2,337,238 $2,263,065 $0 $2,263,065 $2,130,521 $0 $2,130,521 GCMMMF $828,438 $828,438 $0 $1,010,970 $1,010,970 $0 $1,051,581 $1,051,581 $0 GGSMMF $7,978,660 $7,978,660 $0 $5,893,782 $5,893,782 $0 $5,678,929 $5,678,929 $0 GTSMMF $18,110,387 $18,110,387 $0 $13,006,104 $13,006,104 $0 $11,277,193 $11,277,193 $0 GMMF $71,178,884 $61,610,202 $9,568,682 $74,444,042 $74,444,042 $0 $72,506,369 $72,506,369 $0 GMMMF $5,989,622 $5,926,669 $62,953 $4,398,343 $4,398,343 $0 $4,033,454 $4,033,454 $0 GNYAFMMMF $1,251,928 $1,251,928 $0 $1,146,298 $1,146,298 $0 $1,206,720 $1,206,720 $0 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF $13,012,471 $0 $13,012,471 $18,966,690 $0 $18,966,690 $19,408,158 $0 $19,408,158 I-10 The contractual fee rates paid by the Manager or a fund to a fund's Sub-Adviser, if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund’s average daily net assets): Fund Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DAF Sarofim & Co. 0.2175% 0.2175% DWGF Sarofim & Co. 0.2175% 0.2175% For a fund's last three fiscal years, the fees payable by the Manager or a fund to the fund's Sub-Adviser, if any, the reduction, if any, in the amount of the fee paid due to fee waivers by the Sub-Adviser and the net fees paid were as follows: 2016 Fiscal Year 2015 Fiscal Year 2014 Fiscal Year Fund/ Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DWGF/ Sarofim & Co. $1,303,355 $0 $1,303,355 $1,456,852 $0 $1,456,852 $1,492,268 $0 $1,492,268 2015 Fiscal Year 2014 Fiscal Year 2013 Fiscal Year Fund/ Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF/ Sarofim & Co. $8,511,917 $0 $8,511,917 $12,406,786 $0 $12,406,786 $12,695,562 $0 $12,695,562 Compliance Services The funds' compliance program is developed, implemented and maintained by the funds' Chief Compliance Officer (the “CCO”) and his staff. The funds bear a portion of the CCO's compensation (which is approved by the board), as well as the compensation of the CCO's staff and the expenses of the CCO and his staff (including administrative expenses). The CCO's staff works exclusively on the compliance program and related matters for the funds and other funds in the Dreyfus Family of Funds and BNY Mellon Funds Trust, and compensation and expenses of the CCO and his staff generally are allocated among such funds based on an equal amount per fund with incremental amounts allocated to funds with more service providers (including Sub-Advisers). Such compensation and expenses for the funds' last fiscal years were as follows: Fund CCO and Staff Compensation and Expenses DAF $10,946 DBMMF $10,696 DMBOF $10,076 DNYAFMBF $9,629 DWGF $9,804 DCTF $10,076 DMAF $10,076 DPAF $10,076 I-11 Fund CCO and Staff Compensation and Expenses GCMMMF $9,629 GGSMMF $9,629 GTSMMF $9,629 GMMF $9,629 GMMMF $9,629 GNYAFMMMF $9,629 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of all classes of shares (sales loads) (as applicable) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2016 Fiscal Year 2015 Fiscal Year 2014 Fiscal Year DMBOF Total commissions $40,537 $40,536 $35,581 Commission amount retained $2,610 $3,807 $2,328 Total CDSCs $2,978 $5,022 $1,838 CDSC amount retained $2,978 $5,022 $1,838 DCTF Total commissions $35,628 $39,041 $47,170 Commission amount retained $3,160 $3,199 $3,684 Total CDSCs $0 $0 $2,617 CDSC amount retained $0 $0 $2,617 DMAF Total commissions $6,468 $14,691 $24,899 Commission amount retained $555 $1,135 $2,084 Total CDSCs $0 $0 $1,369 CDSC amount retained $0 $0 $1,369 DPAF Total commissions $34,373 $33,469 $30,641 Commission amount retained $2,114 $2,627 $2,671 Total CDSCs $116 $0 $52 CDSC amount retained $116 $0 $52 DWGF Total commissions $70,876 $101,752 $247,900 Commission amount retained $10,552 $16,783 $34,092 Total CDSCs $9,727 $2,826 $3,397 CDSC amount retained $9,727 $2,826 $3,397 DNYAFMBF Total commissions $165,113 $75,471 $93,506 Commission amount retained $14,209 $3,844 $8,872 Total CDSCs $1,921 $2,643 $1,642 CDSC amount retained $1,921 $2,643 $1,642 The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: I-12 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount DAF Shareholder Services Plan Investor Shares $9,760,026 N/A N/A $9,760,026 DBMMF Shareholder Services Plan N/A $212,554 N/A N/A $212,554 DMBOF Distribution Plan Class C $67,684 N/A N/A $67,684 Service Plan Class T 1 $0 N/A N/A $0 Shareholder Services Plan Class A $452,108 N/A N/A $452,108 Class C $22,562 N/A N/A $22,562 Class Z $429,014 N/A N/A $429,014 DNYAFMBF Distribution Plan Class C $236,084 N/A N/A $236,084 Service Plan Class T 1 $0 N/A N/A $0 Shareholder Services Plan Class A $855,026 N/A N/A $855,026 Class C $78,695 N/A N/A $78,695 DWGF Distribution Plan Class C $433,179 N/A N/A $433,179 Service Plan Class T 1 $0 N/A N/A $0 Shareholder Services Plan Class A $1,003,431 N/A N/A $1,003,431 Class C $144,393 N/A N/A $144,393 DCTF Distribution Plan Class C $86,565 N/A N/A $86,565 Service Plan Class T 1 $0 N/A N/A $0 Shareholder Services Plan Class A $421,515 N/A N/A $421,515 Class C $28,855 N/A N/A $28,855 Class Z $48,386 N/A N/A $48,386 DMAF Distribution Plan Class C $12,084 N/A N/A $12,084 Service Plan Class T 1 $0 N/A N/A $0 I-13 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount Shareholder Services Plan Class A $84,617 N/A N/A $84,617 Class C $4,028 N/A N/A $4,028 Class Z $67,269 N/A N/A $67,269 DPAF Distribution Plan Class C $34,614 N/A N/A $34,614 Service Plan Class T 1 $0 N/A N/A $0 Shareholder Services Plan Class A $266,726 N/A N/A $266,726 Class C $11,538 N/A N/A $11,538 Class Z $23,222 N/A N/A $23,222 GCMMMF Distribution Plan Class B $156,449 N/A N/A $156,449 Shareholder Services Plan Class A $38,663 N/A N/A $38,663 Class B $173,790 N/A $112,037 $61,753 GGSMMF Service Plan Class A $156,918 $3,169 N/A $160,087 Distribution Plan Class B $3,029,361 $62,248 N/A $3,091,609 Shareholder Services Plan Class A $10,001 N/A N/A $10,001 Class B $3,786,636 N/A $105,442 $3,681,194 Dreyfus Class $0 N/A N/A $0 GTSMMF Service Plan Class A $28,059 $368 N/A $28,427 Distribution Plan Class B $6,148,724 $83,827 N/A $6,232,551 Shareholder Services Plan Class A $646 N/A N/A $646 Class B $7,685,904 N/A $82,563 $7,603,341 Dreyfus Class $297,013 N/A $813 $296,197 GMMF Service Plan Class A $3,906,882 $107,865 N/A $4,014,747 Distribution Plan Class B $24,564,541 $706,118 N/A $25,270,659 I-14 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount Shareholder Services Plan Class A $136,870 N/A N/A $136,870 Class B $30,705,676 N/A $1,926,333 $28,779,343 Dreyfus Class $10 N/A N/A $10 GMMMF Distribution Plan Class B $1,408,559 $31,567 N/A $1,440,126 Shareholder Services Plan Class A $177,095 N/A N/A $177,095 Class B $1,760,699 N/A N/A $1,760,699 GNYAFMMMF Distribution Plan Class B $230,203 $21,329 N/A $251,532 Shareholder Services Plan Class A $82,633 N/A N/A $82,633 Class B $287,754 N/A N/A $287,754 1 Class T shares were not offered prior to March 31, 2017. OFFERING PRICE (Class A and Class T shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A and Class T shares, if applicable. The example assumes a purchase of ClassA or Class T shares aggregating less than $50,000 or $250,000, respectively, subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A or Class T share, as applicable, at the close of business on the last business day of the fund's last fiscal year, except as otherwise indicated. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund Class NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DMBOF Class A $13.24 4.50% of offering price (4.70% of NAV per share) $0.62 $13.86 Class T 1 $12.70 2.50% of offering price (2.60% of NAV per share) $0.33 $13.03 DNYAFMBF Class A $14.44 4.50% of offering price (4.70% of NAV per share) $0.68 $15.12 I-15 Fund Class NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public Class T 1 $14.68 2.50% of offering price (2.60% of NAV per share) $0.38 $15.06 DWGF Class A $50.01 5.75% of offering price (6.10% of NAV per share) $3.05 $53.06 Class T 1 $50.56 2.50% of offering price (2.60% of NAV per share) $1.30 $51.86 DCTF Class A $12.10 4.50% of offering price (4.70% of NAV per share) $0.57 $12.67 Class T 1 $11.61 2.50% of offering price (2.60% of NAV per share) $0.30 $11.91 DMAF Class A $11.94 4.50% of offering price (4.70% of NAV per share) $0.56 $12.50 Class T 1 $11.41 2.50% of offering price (2.60% of NAV per share) $0.29 $11.70 DPAF Class A $16.74 4.50% of offering price (4.70% of NAV per share) $0.79 $17.53 Class T 1 $16.06 2.50% of offering price (2.60% of NAV per share) $0.41 $16.47 1 Based upon the NAV per share of Class A as of February 28, 2017. RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DMBOF 1 DNYAFMBF 2 DCTF 3 DMAF 4 DPAF 5 AAA Aaa AAA 5.3% 14.0% 7.1% 8.7% - AA Aa AA 47.8% 52.5% 61.9% 61.2% 57.3% A A A 29.8% 15.7% 20.4% 14.3% 35.5% BBB Baa BBB 10.5% 10.9% 6.4% 10.9% 6.4% BB Ba BB 2.4% 2.0% 1.2% 0.2% 0.2% B B B 2.0% 0.7% - - - CCC Caa CCC - 0.1% - - - F-1 MIG 1/P-1 SP-1/A-1 - Not Rated Not
